Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of December 15, 2009, is
entered into by STREAM GLOBAL SERVICES, INC., a Delaware corporation, with its
headquarters at 20 William Street, Wellesley, Massachusetts (the “Company”), and
Dennis Lacey (the “Executive”).

The Company desires to employ the Executive, and the Executive desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:

1. Term of Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for an initial term (the “Initial Term”) commencing on
January 4, 2010 (the “Commencement Date”) and ending on the first anniversary of
such date, which such term shall be extended for successive terms of one year
each unless either party terminates this Agreement by written notice to the
other at least 30 days prior to the expiration of the initial or any extended
term as applicable, or unless sooner terminated in accordance with the
provisions of Section 4 (such term, as it may be so extended or terminated, the
“Employment Period”).

2. Title and Capacity. The Executive shall serve as Executive Vice President and
Chief Financial Officer. The Executive will be based at the Company’s
headquarters in the metro Boston area in Massachusetts, or such place or places
within a radius of 35 miles from Wellesley in Massachusetts.

The Executive hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such positions and such other duties and
responsibilities as are commensurate with the titles of Executive Vice President
and Chief Financial Officer or other duties as determined by the Chief Executive
Officer or the Board of Directors from time to time. The Executive agrees to
devote his entire business time, attention and energies to the business and
interests of the Company during the



--------------------------------------------------------------------------------

Employment Period. The Executive shall report directly to the Chairman and Chief
Executive Officer. The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Executive, in twice-monthly installments,
a base salary at the rate of $350,000 per annum (“Base Salary”) during the
Employment Period. Such Base Salary may be increased in the sole discretion of
the Compensation Committee of the Board of Directors (the “Compensation
Committee”).

3.2 Bonus. Within 90 days following the end of each fiscal year during the
Employment Period, the Company shall pay the Executive a bonus, consistent with
the bonus targets set for the other senior executives of the Company and based
on and subject to the Company’s achievement of targeted operating results for
such year as established under the Company’s Management Incentive Plan (“MIP”)
based upon achievement of annual Adjusted EBITDA. The annual bonus target
(“bonus target”) will be 60% of the Executive’s Base Salary, based on
achievement the targets set by the Compensation Committee of the Board of
Directors and shall be similar to those targets set for other Senior Executives
of the Company.

Any bonus earned due to the Company’s achievement of such targets shall be paid
on pro rata basis to the Executive for any period of less than a full calendar
year that the Executive is employed by the Company at such time as regular MIP
Bonus payments are made to other employees so long as the Executive remains
employed by the Company at the time of payment.

3.3 Stock Options and Restricted Stock Units. The Executive shall be granted
350,000 stock options and 100,000 Restricted Stock Units (the “RSU’s) under the
Company’s 2008 Stock Equity Plan, subject to approval by the Compensation
Committee. The stock options shall have a strike price of the greater of
(i) $6.00 per share and (ii) the stock price as quoted on the American Stock
Exchange (“SGS”) at market close on the first Tuesday in the month following the
first day of the Executive’s employment with the Company; however, in no event
shall the strike price per share be less than the fair market value of a share
of stock on the date of

 

2



--------------------------------------------------------------------------------

grant. The Executive shall be responsible for payment of any withholding taxes
on or related to the vesting of the RSU’s. Assuming continued employment or as
otherwise provided herein, the stock options and RSU’s shall vest over a five
(5) year period with a portion vesting every six months, as described in the
applicable award agreement.

3.4 Tax Preparation and Insurance. During the Employment Period, the Company
shall reimburse the Executive for the reasonable costs (not to exceed $10,000
per year, pro rated for partial years and evidenced by actual invoices presented
to the Company) of (i) a tax consultant to assist the Executive or his estate in
the preparation of tax returns and tax planning and for other estate planning
related costs incurred and (ii) premiums on life insurance policies obtained by
the Executive. Executive must submit appropriate documentation for each year’s
reimbursements in sufficient time so that the Company may reimburse Executive
for a year’s expenses under this Section 3.4 on or before March 15 of the year
following the year for which the expense is allowable. Any amounts so reimbursed
shall not be refundable to the Company once paid in the event that the
Executive’s employment is subsequently terminated for any reason.

3.5 Other Benefits. The Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
executives and/or other employees, if any, to the extent that the Executive’s
position, tenure, salary, age, health and other qualifications make him eligible
to participate. Such participation shall be subject to (i) the terms of the
applicable plan documents, (ii) generally applicable Company policies and
(iii) the discretion of the Board or any administrative or other committee
provided for in or contemplated by such plan. The Executive shall be entitled to
four (4) weeks paid vacation per year (pro rated for any part year of
employment) and accruing ratably over the year. Up to 40 hours of unused
vacation time accrued by the Executive at the end of any fiscal year shall be
carried over to the next year. Any unused vacation accrued at year end in excess
of 40 hours shall be forfeited.

3.6 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable travel, entertainment, mobile telephone and PDA expenses and other
expenses incurred or paid by the Executive in connection with, or related to,
the performance

 

3



--------------------------------------------------------------------------------

of his duties, responsibilities or services under his Agreement, upon
presentation by the Executive of documentation, expense statements, vouchers
and/or such other supporting information as the Company may request.

3.7 Reimbursement of Relocation Costs to Boston Area. The Company will help
defray and or reimburse the cost of relocating your family to Massachusetts.
Your relocation package will consist of the elements set forth on Annex A
hereto.

3.8 Indemnification. The Company hereby agrees to hold harmless and indemnify
the Executive to the fullest extent permitted by the General Corporation Law of
the State of Delaware, as it may be amended after the date hereof. The
obligation of the Company under this Section 3.8 shall survive any termination
of this Agreement.

4. Employment Termination. The employment of the Executive by the Company
pursuant to this Agreement shall terminate upon the occurrence of any of the
following:

4.1 Non-Renewal. The election of either the Company or the Executive not to
extend the Employment Period pursuant to Section 1 upon the expiration of the
initial or any renewal term;

4.2 Cause. At the election of the Company, for Cause, immediately upon written
notice by the Company to the Executive. For the purposes of this Section 4.2,
“Cause” shall mean (a) any failure (including as a result of death) of the
Executive to take or refrain from taking any corporate action consistent with
his duties as Executive Vice President and Chief Financial Officer as specified
in written directions of the Chief Executive Officer or the Board of Directors,
shall constitute “Cause” for purposes hereof, (b) the Executive’s willful
engagement in illegal conduct or gross misconduct that is injurious to the
Company, (c) the conviction of the Executive of, or the entry of a pleading of
guilty or nolo contendere by the Executive to, any crime involving moral
turpitude or any felony; (d) fraud upon the Company including, without
limitation, falsification of Company records or financial information; and
(e) the Executive’s breach of any of the non-compete, non-solicitation, and
proprietary information provisions of his Agreement.

 

4



--------------------------------------------------------------------------------

4.3 Good Reason. The Executive may terminate his employment for Good Reason.
“Good Reason” shall mean the occurrence, without the Executive’s prior written
consent, of any of the events or circumstances set forth in clauses (a) through
(g) below; provided, however, that a termination for Good Reason by the
Executive can only occur if (i) the Executive has given the Company a written
notice of termination indicating the existence of a condition giving rise to
Good Reason and the Company has not cured the condition giving rise to Good
Reason within 30 days after receipt of such notice of termination, and (ii) such
notice of termination is given within 60 days after the initial occurrence of
the condition giving rise to Good Reason and termination for Good Reason occurs
within 180 days after such initial occurrence of the condition giving rise to
Good Reason:

(a) the Company breaches, in any material respect, its obligations under this
Agreement;

(b) the Executive is given a new role within the Company, but only if the new
role is a material diminution in responsibilities (i.e., an increase in title or
responsibilities or a lateral move would not apply);

(c) any material reduction by the Company in the base compensation of the
Executive, other than pursuant to a reduction that also is applied to
substantially all other executive officers of the Company and reduces the level
of employee salary and bonus opportunity by a percentage not greater than 15%;

(d) the failure by the Company to continue in effect any material compensation
or benefit plan or program (including without limitation any life insurance,
medical, health and accident or disability plan) in which the Executive
participates or which is applicable to the Executive, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan or program, and continue the Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of the Executive’s participation relative to other participants, than
the basis that exists on January 1, 2010;

 

5



--------------------------------------------------------------------------------

(e) if, following a Change in Control, the Company fails to obtain agreement
from any successor to assume and agree to perform this Agreement and agree that
the Executive retains a similar role, position, authority and responsibilities
in the merged or surviving parent company as he had prior to the merger under
Section 2 of this Agreement;

(f) the relocation by the Company of the Executive’s principal work place to a
site more than 35 miles from Wellesley, Massachusetts, or

(g) any amendment following the date hereof to the indemnification provisions in
the Company’s Certificate of Incorporation that materially reduces the
indemnification benefits to the Executive.

4.4 Disability. The Executive’s employment may be terminated by reason of his
Disability. As used in this Agreement, the term “Disability” shall mean the
inability of the Executive, due to a physical or mental disability, for a period
of 90 days, whether or not consecutive, during any 365-day period to perform the
services contemplated under his Agreement. A determination of Disability shall
be made by a physician satisfactory to both the Executive and the Company;
provided that if the Executive and the Company do not agree on a physician, the
Executive and the Company shall each select a physician and the two physicians
together shall select a third physician, whose determination as to Disability
shall be binding on all parties. Termination as a result of Disability will be
treated as a voluntary termination by the Executive without Good Reason as
described in Section 4.6 of this Agreement.

4.5 Without Cause. The Company may terminate the employment of the Executive at
any time, without Cause, upon 30 days’ prior written notice to the Executive or
may pay the Executive salary for such 30 day period in lieu of notice (subject
to any required delays under Section 10(a)(iii) of this Agreement), and the
Executive will be due the applicable benefits described in Section 5 of this
Agreement.

 

6



--------------------------------------------------------------------------------

4.6 Without Good Reason. The Executive may terminate his employment at any time,
without Good Reason, upon 30 days’ prior written notice to the Company. If the
Executive terminates his employment pursuant to this Section 4.6, he shall not
be eligible to receive any of the benefits described in Section 5.2 of this
Agreement.

5. Effect of Termination.

5.1 Base Salary, Etc. Upon the termination of the Executive’s employment
pursuant to Section 4 hereof, the Company shall pay the Executive (i) the Base
Salary payable to him under Section 3 through the last day of his actual
employment by the Company, (ii) any bonus for the immediately preceding fiscal
year that is due and owed to the Executive that remains unpaid, and (iii) the
value of any accrued but unused vacation accrued to the date of termination of
employment.

5.2 Additional Benefits.

(a)(i) If the employment of the Executive terminates (i) pursuant to Section 4.1
by reason of an election by the Company not to extend the Employment Period,
(ii) by the Executive for Good Reason pursuant to Section 4.3, (iii) by the
Company without Cause pursuant to Section 4.5 the Company shall, subject to the
Executive’s compliance with Section 5.2(c) below: (A) pay to the Executive, in
equal bi-monthly (twice a month) installments in accordance with its normal
payroll practices, over a one year period (the “One Year Continuation Period”),
as compensation for the Executive’s loss of employment, an aggregate amount
equal to the total of one times the Base Salary in effect at the time of
termination; and (B) continue health and dental benefits through COBRA for the
Executive and his family at a level commensurate with such benefits at the time
of termination for a period of one year following such termination, and the
Company shall pay the COBRA premiums for such benefits until the earlier of one
year after termination or such time as the Executive becomes eligible for
substantially similar benefits from another employer, after which time the
Executive will be eligible to receive the maximum benefits permitted under COBRA
less the number of months paid by the Company to be paid by the Executive.

 

7



--------------------------------------------------------------------------------

(a)(ii) If, within 12 months after a Change in Control that satisfies the
requirements of Treas. Reg. § 1.409A-3(i)(5), the employment of the Executive
terminates (i) pursuant to Section 4.1 by reason of an election by the Company
not to extend the Employment Period, (ii) by the Executive for Good Reason
pursuant to Section 4.3, or (iii) by the Company without Cause pursuant to
Section 4.5, the Company shall, in lieu of the payments and benefits otherwise
to be provided under Section 5.2(a)(i) and subject to the Executive’s compliance
with Section 5.2(c) below: (A) pay to the Executive in equal bi-monthly (twice a
month) installments in accordance with its normal payroll practices, over an 18
month period (the “Continuation Period”), as compensation for the Executive’s
loss of employment, an aggregate amount equal to 1.5 times the Base Salary in
effect at the time of termination; (B) provide full vesting with respect to
Executive’s then outstanding unvested equity awards and such equity awards or
instruments shall remain exercisable by the Executive for the 18 month period
following termination (or if earlier, until the expiration of the option),
provided that the vesting shall not accelerate the distribution of shares
underlying equity awards if such acceleration would trigger taxation under
Section 409A(a)(1)(B); and (C) continue health and dental benefits through COBRA
for the Executive and his family at a level commensurate with such benefits at
the time of termination for an 18 month period following such termination and
the Company shall pay the COBRA premiums for such benefits during until the
earlier of 18 months after termination or such time as the Executive becomes
eligible for substantially similar benefits from another employer, after which
time the Executive will be eligible to receive the maximum benefits permitted
under COBRA less the number of months paid by the Company to be paid by the
Executive.

(b) If the Executive terminates his employment without Good Reason, or his
employment is terminated for Cause, the Company will, at the request of the
Executive (or his estate), continue the Executive’s and his family’s health and
dental benefits commensurate with those in effect upon such termination for up
to 18 months or such longer period as may be allowed by law or the applicable
plan following such termination, and the Executive (or his estate) shall pay the
premiums therefore in accordance with COBRA.

 

8



--------------------------------------------------------------------------------

(c) Executive will be paid the compensation and benefits in Section 5.2(a)(i)(A)
and (B) or 5.2(a)(ii)(A) and (C) ratably in accordance with regular payroll
cycles of the Company commencing within 90 days following the date on which his
employment ends. In order to receive such compensation and benefits, the
Executive must execute a separation agreement and release of claims in favor of
the Company (on the form to be provided at such time by the Company, the
“Release”), and it must become binding no later than 90 days following the date
his employment ends. After the Release becomes binding, he will be paid the
compensation and benefits ratably in accordance with regular payroll cycles of
the Company (starting with the first payroll period that begins after the
Release is binding), provided that the 90th day falls in the calendar year
following the year in which employment ends, the payments will begin no earlier
than the first payroll period of such later calendar year. The first payroll
payment will include a makeup payment for the portion of the severance period
that elapsed between the date when employment ended and the payroll period in
which payments begin. The payments may be delayed by six months, as described in
Section 10 of this Agreement.

5.3 No Mitigation. Following any termination of the Executive’s employment
hereunder, the Executive shall not be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of his Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.

5.4 Entire Benefits, Etc. The obligation of the Company to make payments to the
Executive under this Section 5 of his Agreement is expressly conditioned upon
the Executive’s continued full performance of his obligations under Sections 6
and 8 of this Agreement. The Executive recognizes that, except as expressly
provided in this Agreement, the Executive shall not be entitled to any other
compensation or benefits from the Company following termination of his
employment.

 

9



--------------------------------------------------------------------------------

6. Non-Compete.

(a) For a period of 12 months (or 18 months in the case of a change in control
termination) after the termination of the Executive’s employment with the
Company and provided that the Executive receives severance related payments
under Section 5 of this Agreement, the Executive will not:

(i) as an individual proprietor, partner, stockholder, officer, director,
executive, director, investor, lender, or in any other capacity whatsoever
(other than as the holder of not more than 1% of the total outstanding stock of
any publicly traded company or 5% of any privately held company) and not in any
other capacity), engage in any business throughout the world that directly
competes with the business engaged in by the Company or any of its subsidiaries
at the time of the Executive’s termination; or

(ii) directly or indirectly recruit, solicit or hire any person who is then an
employee of the Company.

(b) Executive acknowledges and agrees that the Company’s business is global in
nature due to the types of products and services it provides and that it is
reasonable for the Company to define the geographic location in the manner set
forth above. Executive also acknowledges that the Company is in the business of
providing business process outsourcing services that include customer
relationship management and other services. Notwithstanding that agreement, if
this Section 6 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

(c) The restrictions contained in this Section 6 and in Section 8 are necessary
for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 6 or Section 8 will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief.

 

10



--------------------------------------------------------------------------------

7. Change in Control means an event or occurrence set forth in any one or more
of subsections (a) through (d) below, however a Change in Control shall be
deemed not to occur for the purposes of this Agreement if there would otherwise
be a Change of Control, but the transaction triggering such Change of Control
results in the current Chairman and Chief Executive Officer of the Company being
appointed as the Chairman and Chief Executive Officer of the surviving company
and remaining in that role for at least 12 months following such appointment:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a) or (d), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iv) any acquisition of securities of the Company
by Ares Management LLP (“Ares”), Providence Equity Partners LLP, or Ayala
Corporation or any other affiliate who holds greater than 20% of the outstanding
equity of the Company and has representative as a member of the Board of
Directors just prior to the Change in Control; or any affiliate thereof,
including, without limitation, any investment fund, investment partnership,
investment account or other investment person whose investment manager,
investment advisor, managing member or general partner, is related to Ares or
Providence Equity partners or Ayala Corporation or any member, partner,
director, officer or employee of such investment manager, investment advisor,
managing member or general

 

11



--------------------------------------------------------------------------------

partner of Ares, Providence Equity Partners LLP or Ayala Corporation or their
affiliates or any other affiliate who holds greater than 20% of the outstanding
equity of the Company and has a representative as a member of the Board of
Directors just prior to the Change in Control.

(b) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 35% of
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; or

(c) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

8. Proprietary Information.

(a) Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include inventions, products,
technologies, web based portals or internet algorithms, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, financial data, personnel data, computer programs, and customer
and supplier lists. Executive will not disclose any Proprietary Information to
others outside the Company or use the same for any unauthorized purposes without

 

12



--------------------------------------------------------------------------------

written approval by the Chief Executive Officer of the Company, either during or
after his employment, unless and until such Proprietary Information has become
public knowledge without fault by the Executive, provided, however, that nothing
herein shall prevent the Executive from disclosing Proprietary Information to
another party, in the ordinary course of business, pursuant to a non-disclosure
agreement between the Company and such other party.

(b) Executive agrees that all files, technology, patents, copyrights, letters,
memoranda, reports, articles, books, records, data, web-based analyses or
reports, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Executive only in the performance of his duties for
the Company.

(c) Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (a) and (b) above,
also extends to such types of information, know-how, records and tangible
property of customers of the Company, customers or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Executive in the course of the Company’s business.

9. Intentionally left blank

10. Section 409A.

(a) Subject to this Section 10, payments or benefits under Section 5 shall begin
only upon the date of a “separation from service” of the Executive (determined
as set forth below) which occurs on or after the termination of the Executive’s
employment. The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Executive under Section 5,
as applicable:

(i) It is intended that each installment of the payments and benefits provided
under Section 5 shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

 

13



--------------------------------------------------------------------------------

(ii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 5.

(iii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

(1) Each installment of the payments and benefits due under Section 5 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of his Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

(2) Each installment of the payments and benefits due under Section 5 that is
not described in Section 10(a)(iii)(1) and that would, absent this subsection,
be paid within the six-month period following the “separation from service” of
the Executive from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, the
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following the Executive’s separation from service
and any subsequent installments, if any, being paid in accordance with the dates
and terms set forth herein; provided, however, that the preceding provisions of
this sentence shall not apply to any installment of payments and benefits if and
to the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the

 

14



--------------------------------------------------------------------------------

application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the Executive’s second taxable year following
the taxable year in which the separation from service occurs.

(b) The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 10, “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

(c) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.
The Company will pay or reimburse business expenses in accordance with its
policies but, assuming proper substantiation, no later than the last day of the
calendar year following the calendar year in which the relevant expense was
incurred. This Section 9(c) will, among other sections, apply to payments and
reimbursements of expenses under Sections 3.4, 3.5, 3.6, 3.7, and 5.

(d) The parties agree that if any provision of this Agreement would subject
Executive to any additional tax or interest under Section 409A, the parties will
cooperate to reform such provision and that the Company may reform any such
provision unilaterally, provided, that in the event of any such unilateral
reform by the Company, the Company shall (x) maintain, to the maximum extent
practicable, the original intent of the applicable provision without subjecting
Executive to such additional tax or interest and (y) not incur any additional
compensation expense as a result of such reformation. Notwithstanding the
foregoing, to the extent that this Agreement or any payment or benefit hereunder
is determined not to comply with Section 409A, then neither the Company, its
Board, nor any of its designees, agents, or employees will be liable to the
Executive or any other person for any actions, decisions, or determinations made
under the Agreement or for any resulting adverse tax consequences.

 

15



--------------------------------------------------------------------------------

11. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed, in the case of the Company, to the address shown above or its most
current corporate headquarters address to the attention of the Chief Executive
Officer, or, in the case of the Executive, his most recent known address as
disclosed to the Company or other such address as he so discloses to the
Company, or at such other address or addresses as either party shall designate
to the other in accordance with this Section 11.

12. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

13. Entire Agreement. This Agreement, together with any other agreement and
instruments referred to herein, constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

14. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

15. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any Company with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Executive are personal and shall not be assigned by him.

 

16



--------------------------------------------------------------------------------

17. Miscellaneous.

17.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

17.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

17.3 In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

[Remainder of the Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

STREAM GLOBAL SERVICES, INC. By:   

/s/ R. Scott Murray

Name:    R. Scott Murray Title:    Chairman & CEO EXECUTIVE: By:   

/s/ Dennis Lacey

Name:    Dennis Lacey

 

18



--------------------------------------------------------------------------------

Annex A

Temporary Living and Commuting

We have agreed to delay your relocation to Massachusetts for a period not to
extend past September 30, 2010. Prior to your relocation, the Company will
reimburse you for your temporary living expenses, up to a maximum of $4,000 per
month, in Massachusetts as well as your reasonable commuting costs to and from
Ohio, provided such costs are reimbursable expenses under the Company travel
policy.

Duplicate Housing

During the period in which you are eligible for temporary living benefits,
should you purchase and move into a home in Massachusetts prior to selling your
home in Colorado and relocating your family, the Company will continue to
reimburse you up to $4,000 per month through September 30, 2010, contingent upon
your making mortgage payments on both homes during this period.

Home Sale

The Company will provide assistance with the sale of your home in Colorado,
including reimbursement of customary selling and closing costs, consisting of
attorney fees, recording fees, transfer fees, registry of deed fees, and title
insurance if paid by the seller. If you sell your home in Colorado on or before
September 30, 2010, the Company will also reimburse your real estate commissions
on such sale (up to a maximum of $30,000).

Home Purchase

The Company will also provide assistance with the purchase of a new home in
Massachusetts, including reimbursement for customary closing costs, such as
attorney fees, registry of deed fees, transfer fees, title insurance if paid by
the buyer, document prep and courier fees and home inspection fees (up to a
maximum of $30,000), but not including loan origination fees or the payment of
“points” to lower your mortgage rate. The Company will also reimburse you for
two house hunting trips to Massachusetts as well as reimbursement for travel to
Massachusetts to relocate your family;

Household Goods Move

The Company will reimburse you for the packing, shipping, unloading and
unpacking of normal household goods plus the cost of transporting two
automobiles to Massachusetts.

Relocation Allowance

The Company will provide you a one-time taxable payment of $20,000 to assist
with incidental costs of your relocation. This onetime payment does not need to
be substantiated with any receipts.

 

19



--------------------------------------------------------------------------------

If you leave the Company voluntarily or are dismissed for Cause within the next
3 years, commencing on the Commencement Date, you will be required to repay the
Company for all relocation-related expenses reimbursed to you or made on your
behalf, including gross-up, according to the following scale:

Leave within Year One – 100% of all costs incurred by the Company

Leave after Year One and within Year Two – 66% of all costs incurred by the
Company

Leave after Year Two and within Year Three – 33% of all costs incurred by the
Company

In addition, to reduce the tax liabilities incurred as a result of your
relocation, any relocation expense that is considered taxable per IRS guidelines
will be grossed up.

Total payments to you in relation to your relocation (defined as moving your
family to Massachusetts) are to be paid only as long as such relocation is
completed prior to September 30, 2010 and will not exceed $175,000 (plus any
required income tax gross up amounts – however Executive will endeavor to
arrange expenses and payments so as to be able to deduct or treat as nontaxable
as much of these payments are reasonably practicable). All reimbursements must
be supported with appropriate out of pocket documentation and invoices. In the
interim the company will reimburse you for reasonable out of pocket expenses for
travel to the Company’s Wellesley headquarters and other Company locations
including air fare and travel related costs normal in nature and in accordance
with the Company Travel Policy. The limitations in spending amounts described by
above categories, other than under Temporary Living and Commuting and Duplicate
Housing, can be modified by the Company at its reasonable discretion after
consultation with the Executive.

Payment Timing

All amounts paid to you or on your behalf pursuant to the provisions above,
other than under Temporary Living and Commuting and Duplicate Housing, will be
paid to you in 2010 (and not before) if reasonably expected to be taxable to
you. Payment will be made within 15 days following the later to occur of (i) the
relevant closing or move or (ii) January 1, 2010, but not beyond December 31,
2010, provided that any tax gross up may be paid no later than the end of the
calendar year that follows the calendar year in which you pay any taxes that are
then being grossed up.

 

20